DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 9/29/2021 is acknowledged.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2016/0358921) (hereafter Park).
20Regarding claim 14, Park discloses an integrated circuit structure, comprising: 
a first gate electrode 130A (Fig. 2B, paragraph 0025) over a top and sidewalls of a semiconductor fin (vertical portion of 101 in Fig. 2B; and see V-V’ in Fig. 1), the first gate electrode 130A (Fig. 2B) comprising a first workfunction material layer 133 (Fig. 2B, paragraph 0036); and 
a second gate electrode 130B (Fig. 2B, paragraph 0025) over the top and sidewalls of the semiconductor fin (vertical portion of 101 in Fig. 2B; and see VI-VI’ in Fig. 1), the second gate electrode 130B (Fig. 2B) comprising a second workfunction material layer 134 (Fig. 2B, paragraph 0036, wherein “titanium silicon nitride (TiSiN)”) different in composition from the first workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”), wherein the second gate electrode 130B (Fig. 2B) does not include (see paragraphs 0036-0039, wherein 134, 135, 136, and 137 have other materials than TiN) the first workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”), and wherein the first gate 
Regarding claim 15, Park further discloses the integrated circuit structure of claim 14, wherein the first workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “the first NMOS gate barrier pattern 133”) 30and the second workfunction material layer 134 (Fig. 2B, paragraph 0036, wherein “the second NMOS gate barrier pattern 134”) are N-type workfunction material layers.  
Regarding claim 16, Park (utilized different elements for a first gate electrode and a second gate electrode as applied in claim 14 in the above) discloses an integrated circuit structure, comprising: 
a first gate electrode 150A (Fig. 2B, paragraph 0025) over a top and sidewalls of a semiconductor fin (vertical portion of 101 in Fig. 2B; and see VII-VII’ in Fig. 1), the first gate electrode 150A (Fig. 2B) comprising a first workfunction material layer 153 (Fig. 2B, paragraph 0045); and 
a second gate electrode 150B (Fig. 2B, paragraph 0025) over the top and sidewalls of the semiconductor fin (vertical portion of 101 in Fig. 2B; and see VIII-VIII’ in Fig. 1), the second gate electrode 150B (Fig. 2B) comprising a second workfunction material layer 154 (Fig. 2B, paragraph 0045, wherein “titanium nitride (TiN)”) different in composition from 25the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”), wherein the second gate electrode 150B (Fig. 2B) does not include (see paragraphs 0045-0049, wherein 154, 155, 156, and 157 have other materials than TiSiN) the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”), and wherein the first gate electrode 150A (Fig. 2B) does not include (see paragraphs 0045-0049, wherein 153, 155, 156, and 157 have other materials than TiN) the second 
wherein the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “the first PMOS gate barrier pattern 153”)  and the second workfunction material layer 154 (Fig. 2B, paragraph 0045, wherein “the second PMOS gate barrier pattern 154”) are P-type workfunction material layers.  
35	Regarding claim 17, Park (utilized different elements for a second gate electrode as applied in claim 14 in the above) discloses an integrated circuit structure, comprising: 
a first gate electrode 150A (Fig. 2B, paragraph 0025) over a top and sidewalls of a semiconductor fin (vertical portion of 101 in Fig. 2B; and see VII-VII’ in Fig. 1), the first gate electrode 150A (Fig. 2B) comprising a first workfunction material layer 153 (Fig. 2B, paragraph 0045); and 
a second gate electrode 130A (Fig. 2B, paragraph 0025) over the top and sidewalls of the semiconductor fin (vertical portion of 101 in Fig. 2B; and see V-V’ in Fig. 1), the second gate electrode 130A (Fig. 2B) comprising a second workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”) different in composition from 25the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”), wherein the second gate electrode 130A (Fig. 2B) does not include (see paragraphs 0036-0039, wherein 133, 135, 136, and 137 have other materials than TiSiN) the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”), and wherein the first gate electrode 150A (Fig. 2B) does not include (see paragraphs 0045-0049, wherein 153, 155, 156, and 157 have other materials than TiN) the second workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”); and
wherein the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “the first PMOS gate barrier pattern 153”) is a P-type workfunction material layer, and the second workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “the first NMOS gate barrier 
Regarding claim 18, Park further discloses the integrated circuit structure of claim 14, further comprising: a third gate electrode 150A (Fig. 2B, paragraph 0025) over the top and sidewalls of the semiconductor fin (vertical portion of 101 in Fig. 2B; and see VII-VII’ in Fig. 1), the third gate 5electrode 150A (Fig. 2B) comprising a third workfunction material layer (“titanium aluminum (TiAl)” in paragraph 0047) different in composition from the first workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”) and different from the second workfunction material layer 134 (Fig. 2B, paragraph 0036, wherein “titanium silicon nitride (TiSiN)”).  
Regarding claim 19, Park further discloses the integrated circuit structure of claim 14, further comprising: a common conductive fill material 137 (Fig. 2B, paragraph 0031) above the first workfunction material layer 133 (Fig. 2B), and above 10the second workfunction material layer 134 (Fig. 2B).  
Regarding claim 20, Park further discloses the integrated circuit structure of claim 14, further comprising: a common gate dielectric layer 132 (Fig. 2B, paragraph 0031) below the first workfunction material layer 133 (Fig. 2B), and below the second workfunction material layer 134 (Fig. 2B).

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Park et al. (US 2016/0358921), discloses 5the first gate electrode comprising a first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”); the second gate electrode 130A (Fig. 2B) comprising a second workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”) different in composition from the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”); and a third gate electrode 130B (Fig. 2B, paragraph 
In addition, a closest prior art, Patil et al. (US 9698241 B1), discloses forming a plurality of gate trenches 30 (Fig. 4) in a dielectric layer 28 (Fig. 4) above a substrate 12 (Fig. 4); forming a first workfunction material layer 50 (Fig. 10) in the first (right 30 in Fig. 10) of the plurality of gate trenches 30 (Fig. 4) 20and over the first mask 42 (Fig. 10); and forming a second workfunction material layer 40 (Fig. 7) in the second (left 30 in Fig. 9) of the plurality of gate trenches 30 (Fig. 4) but fails to teach forming a second mask over the plurality of gate trenches, the second mask exposing a 25second of the plurality of gate trenches and covering remaining ones of the plurality of gate trenches; forming a second workfunction material layer over the second mask; and removing a sacrificial portion of the second workfunction material layer and removing 30the second mask to leave a remaining portion of the second workfunction material layer in the second of the plurality of gate trenches in combination with other elements of claim 9.

A closest prior art, Park et al. (US 2016/0358921), discloses an integrated circuit structure, comprising: 5a first gate electrode 150A (Fig. 2B, paragraph 0025) above a substrate 
a third gate electrode 130B (Fig. 2B, paragraph 0025) above the substrate 101 (Fig. 2B, paragraph 0025) but fails to teach the third gate electrode comprising a third workfunction material layer different in composition from the first workfunction material layer and the second workfunction material layer, wherein the third gate electrode does not include the first workfunction material layer and does not include the second workfunction material layer, 15and wherein the first and second gate electrodes do not include the third workfunction material layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
	In addition, a closest prior art, Patil et al. (US 9698241 B1), discloses a method of fabricating an integrated circuit structure, the method comprising: forming a plurality of gate trenches 30 (Fig. 4) in a dielectric layer 28 (Fig. 4) above a substrate 12 (Fig. 4); forming a first mask 42 (Fig. 9) over the plurality of gate trenches 30 (Fig. 9), the first mask exposing a first (right 30 in Fig. 9) of the plurality of gate trenches and covering remaining ones (left 30 in Fig. 9) 

Response to Arguments
1. 	Applicant's arguments filed 9/29/2021 have been fully considered.
2. 	The applicant argues (REMARKS, Bridging paragraph from page 11 to page 12) that “Applicant understands the first gate pattern 130A of Park as being formed over a first protruding substrate portion 101 and the second gate pattern 130B of Park as being formed over a second, different, protruding substrate portion 101. That is, Applicant does not understand Park as disclosing the first gate pattern 130A and the second gate pattern 130B as being formed over a same protruding substrate portion 101. Thus, Applicant does not understand Park as disclosing an integrated circuit structure including a first gate electrode with a first workfunction material layer and a second gate electrode with a second workfunction App. No. 16/631,352 11 Examiner: Koo, Lamont B. and second gate electrodes are over a same fin. As such, with respect to independent claim 14, Applicant does not understand Park as disclosing each and every feature of Applicant's claims 14-20.” However, Fig. 1 of Park et al. (US 2016/0358921) (hereafter Park) disclose the active regions 20 extending from the first NMOS area N1 to the second PMOS area P2. In addition, Fig. 2B of Park is the cross-sectional views taken along lines V-V', VI-VI', VII-VII', and VIII-VIII' of FIG. 1. Therefore, Park discloses a first gate electrode 130A (Fig. 2B, paragraph 0025) over a top and sidewalls of a semiconductor fin (vertical portion of 101 in Fig. 2B; and see V-V’ in Fig. 1); and a second gate electrode 130B (Fig. 2B, paragraph 0025) over the top and sidewalls of the semiconductor fin (vertical portion of 101 in Fig. 2B; and see VI-VI’ in Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813